Citation Nr: 0302225	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-04 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Evaluation of lumbar bridging with disc disease, 
currently rated as 40 percent disabling.  

2.  Whether the claims of entitlement to an extraschedular 
evaluation or a total rating for compensation purposes based 
on individual unemployability should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  

The case was previously before the Board in July 2001, when 
it was remanded for additional development.  The requested 
development has been completed.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board now proceeds with its review 
of the appeal.  

In August 2002, the RO notified the veteran that it had 
denied a total disability rating for compensation purposes 
based on individual unemployability (TDIU).  A notice of 
disagreement is not of record.  In Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider TDIU.  Thus, since this case meets the Roberson 
criteria, a TDIU claim becomes part of the claim for an 
increased rating.  Since the increased rating claim has been 
fully developed for appellate review, the TDIU claim is also 
ripe for appellate consideration by the Board, even though a 
notice of disagreement with the August 2002 rating decision 
is not of record.  Also, under these circumstances, the Board 
must consider an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (2002).  See Kellar v. Brown, 6 Vet. App. 157, 161 
(1994); Ardison v. Brown, 6 Vet. App. 405, 409 (1994).  

In October 2002, the Board notified the veteran of a change 
to the rating criteria.  Her response and medical records 
were received in December 2002 and the Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected lumbar bridging with disc disease 
is manifested by a severe limitation of lumbar spine motion, 
without demonstrable muscle spasm.  Deep tendon reflexes are 
present.  The neurological findings do not approximate those 
associated with a pronounced intervertebral disc syndrome.

3.  The service-connected back disorder has not resulted in 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.

4.  The limitation of lumbar spine motion is severe.  The 
neurologic deficits are no more disabling than a moderate 
paralysis of the ilioinguinal nerve.

5.  The veteran has submitted evidence of a medical 
disability and made a claim for the highest rating possible, 
and evidence of unemployability has been received by VA.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar bridging with disc disease have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 5010, 5293 (2002); 67 Fed. Reg. 54345, 54349 
(Aug. 22, 2002) to be codified at Code 5293.  

2.  The criteria for the submission of the claim for an 
extraschedular evaluation or a total rating for compensation 
purposes based on individual unemployability to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, are met. 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of her right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, and a letter dated in November 2001, 
notified the veteran and her representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  Social Security Administration 
(SSA) records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a medical 
opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The service-connected back disorder is currently rated as 40 
percent disabling under Codes 5010-5293.  Code 5010 provides 
that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.   
38 C.F.R. Part 4, Code 5010 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2002).  

Prior to September 23, 2002, intervertebral disc syndrome, 
postoperative, cured, will be rated as noncompensable.  A 10 
percent rating will be assigned where the condition is mild.  
A 20 percent rating will be granted for a moderate condition 
with recurring attacks.  A 40 percent rating requires a 
severe condition with recurring attacks and intermittent 
relief.  The highest rating assignable under this code is 60 
percent which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

Effective September 23, 2002, Code 5293 for intervertebral 
disc syndrome will be as follows:
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months................................................................60 percent;
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................40 percent;
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...................................20 percent;
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months...........................................10 percent.
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  67 Fed. Reg. 54345, 
54349 (Aug. 22, 2002).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  

There is no evidence of vertebral fracture ratable under 
38 C.F.R. Part 4, Code 5285 (2002).  The March 1985 rating 
decision reported X-rays as showing L3-L4 bridging and disc 
space narrowing; however, the X-rays at that time and all 
subsequent studies, including magnetic resonance imaging 
(MRI), have shown that there is no ankylosis of the lumbar 
spine ratable under 38 C.F.R. Part 4, Codes 5286, 5289 
(2002).

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (2002).

Evidence  A December 1976 rating decision granted service 
connection for chronic low back pain with degenerative 
changes L3-L4.  Consultation by a private physician, in 
December 1984, noted that X-rays of the lumbar spine revealed 
no significant findings although there was incomplete 
segmentation of L3-L4 anteriorly and some narrowing of the 
disc space.  The diagnosis was chronic lumbosacral strain 
syndrome, relatively mild.  The March 1985 rating decision 
stated that the report revealed L3-L4 bridging and disc space 
narrowing.  The service-connected disability was 
characterized as L3-L4 bridging and disc space narrowing and 
rated as 20 percent disabling.  A March 1988 rating decision 
increased the evaluation for L3-L4 bridging with disc disease 
to 40 percent, effective in September 1987.  The current 
claim for increase was received in July 1997.

The record contains VA clinical notes from June 1996 to 
January 1998.  These show treatment for back complaints and 
other disabilities, without providing evidence of the 
criteria for a higher evaluation.

An August 1997 EMG (electromyogram) was notable for chronic 
denervation in the L3-L4 innervated muscles with some 
reduction in recruitment in the distribution of the right 
peroneal nerve below the fibular head.  The doctor 
interpreted the results as being most consistent with two 
separate processes.  The first being evidence of chronic 
denervation in the L3-L4 distribution, which correlated well 
with the veteran's known disc herniation.  Second, there was 
likely an old injury of the peroneal nerve, most likely at 
the fibular head.  The doctor stated that there was no 
neuropathy.

In a note dated in October 1997, a VA doctor reported that 
the veteran had been seen on several occasions for low back 
pain.  Her EMG had been abnormal consistent with disc 
herniation of L3-L4 as well as an old injury of the peroneal 
nerve.

The report of the October 1998 VA examination states that the 
veteran noted back and bilateral leg pain recurrences.  1997 
Magnetic resonance imaging (MRI) reportedly showed 
degenerative changes at L3-L4, L4-L5, and L5-S1, but no 
herniated discs were noted.  Examination showed her to have a 
normal gait with good tandem.  Pin sensation was decreased in 
the fingers and feet, bilaterally.  Strength was 5/5 in all 
muscle groups, without atrophy.  Deep tendon reflexes were 2+ 
throughout.  There was percussion tenderness of the spine.  
X-rays revealed degenerative spur formation at the L3-L4 
interspace.

The record includes VA outpatient treatment records from 
April 2000 to March 2001.  In October 2000, the veteran 
reported worse back pain and trouble sleeping.  The back had 
a full range of motion.  Medication and exercise were 
recommended.

At her April 2001 Board hearing, the veteran testified of low 
back pain and spasms.  She said she had pain daily, in her 
shoulders, the low part of her back, down her arm and right 
hand, and up and down her legs.  Her feet and legs reportedly 
had swelling and numbness.

Private clinical notes from May 2001 to October 2001 show 
that the veteran saw William A. Wilson, M.D., for complaints 
of chronic low back pain.

An MRI study, in May 2001, showed disc bulging at multiple 
levels and there might be some compromise of the L5 nerve 
roots.  

In a letter dated in July 2001, David B. Grass, M.D., 
reported examining the veteran for complaints of omnipresent 
back pain and morning stiffness.  She reported intermittent 
tingling in her legs.  Knee and ankle symptoms were also 
reported.

In a letter dated in August 2001, Dr. Grass wrote that the 
veteran continued to report intermittent aching pain in both 
legs, unrelated to physical activity.  An electromyogram 
(EMG) study had reportedly been abnormal showing chronic 
reinnervation in L5 muscles in both legs, consistent with 
chronic radiculopathy.  MRI disclosed multilevel disc 
degeneration and facet arthropathy, most pronounced at the 
L1-L2, L4-L5, and L5-S1 levels.  There was disc degeneration 
and bulging extending into the neural foramina bilaterally at 
L5-S1.  Examination disclosed a functional give way weakness.  
Her gait was stiff and effortful when specifically examined, 
but she walked with much more facility when her gait was not 
directly observed or examined.  She was able to support her 
weight on her heels and toes.  The doctor could not detect 
any definite weakness apart from giving way intermittently.  
Sensation was intact.  Reflexes were 1-2+.

VA clinical notes, dated in August 2001, show mild paraspinal 
spasm and tenderness.  Give way weakness was noted.  Other 
muscle strength was normal.  Deep tendon reflexes were 1+ at 
the knees and trace at the ankles.

Continued complaints of back and leg pain were noted by Dr. 
Grass in September 2001.

In a note dated in September 2001, Dr. Wilson asked that the 
veteran be excused from work for three months due to her back 
condition and need for physical rehabilitation.

In September 2001 the veteran saw Cindy Y. Zhang, M.D., 
Ph.D., with complaints of pain over the lower back and legs.  
In October 2001, Dr. Zhang did a right L3-L4, L4-L5, L5-S1 
facet joint block.  The veteran had reported chronic low back 
pain, worse after therapy.  Examination revealed tenderness 
along the paraspinal muscles on the right and a positive 
facet loading test in the lumbar region.  The right sacro-
iliac joint was tender.  Neurologic examination revealed 
decreased sensation along the left L4-L5 area.  Motor 
strength was grossly intact.

A private physical therapy report, dated in September 2001, 
shows that right side bending was limited to 1/4 of the range, 
with pain in the right lumbar area.  Flexion, extension, left 
and right rotation, and left side bending were to 1/2 their 
ranges.  There was decreased lumbar joint mobility and 
tenderness at the L3 and L5 spinous processes and sacroiliac 
joints.

In a note dated in October 2001, a VA physician stated that 
the veteran needed to be excused from her duties as a sales 
store checker for reasons related to her back disorder.

A private clinical note dated in December 2001 shows that Dr. 
Grass wished to continued conservative treatment due to the 
diffuse and multilevel nature of the disease and the absence 
of severe functional impairment and motor deficits.  The 
private clinical notes continue through December 2002 without 
providing additional information to rate the service-
connected disability.

The December 2001 VA clinical note shows an extensive 
evaluation.  The veteran complained of low back pain in the 
paraspinal area and through the legs, worse on the right.  
Examination showed normal muscle bulk.  There was no 
deviation of the spinous processes.  There was no paraspinous 
or costophrenic angle tenderness.  The extremities had normal 
muscle bulk and tone.  There were no contractures or atrophic 
changes.  Neurologic examination showed motor responses were 
normal throughout at 5/5.  Sensory responses were grossly 
intact to light touch, pin vibratory and proprioception at 
all four extremities.  Responses were symmetric throughout.  
Reflexes were 2+ at the patella and ankle, bilaterally.  
Other neurologic tests had normal results.  EMG and MRI 
reports and treatment options were discussed.

On the January 2002 VA examination, the veteran reported 
persistent back pain radiating into the right leg.  There 
were no paravertebral muscle spasms.  Straight leg raising 
was negative.  Lumbar motion was limited to lateral flexion 
of 30 degrees on the left and 10 degrees on the right.  
Lateral rotation was 30 degrees, bilaterally.  Anterior 
flexion went to 60 degrees.  Motion was limited by back pain.  
Deep tendon reflexes were 1+ and symmetrical.  There was no 
muscular weakness in the extremities.  There was no Babinski 
sign and tests of coordination were intact.  The diagnosis 
was multilevel degenerative disk disease with low back pain 
radiating into the right hip, with intact motor and reflex 
functions but with limitation of motion of the spine, based 
on fatigability and decreased endurance with decreased range 
of motion as severe.

Dr. Grass reported examining the veteran in March 2002, 
primarily for complaints of hand pain.  The diagnosis of 
degenerative lumbar disc disease was noted.  She complained 
of chronic lower back pain, as well as numbness and stiffness 
of her feet.  Deep tendon reflexes were physiologic and 
symmetric.

Analysis  The rating criteria for a 40 percent rating which 
were in effect when the veteran filed her claim contemplate a 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  The next higher rating, 60 percent, 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The veteran has reported 
persistent symptoms with little intermittent relief.  
However, the findings of the trained medical professionals 
are significantly more probative in evaluating the extent of 
the service-connected disability.  It is notable that there 
has been no finding of sciatic neuropathy, despite repeated 
examinations and EMG testing.  As recently as the January 
2002 VA examination, straight leg raising, a test for sciatic 
neuropathy, was negative.  While there have been complaints 
of paravertebral muscle spasms, examiners have not been able 
to demonstrate spasms on the recent examinations.  The ankle 
jerk reflexes are not absent.  The deep tendon reflexes, 
which include the ankle jerk reflex, have been consistently 
present and mostly normal, although occasionally reduced to 
1+.  Further, the other neurological findings have been 
minimal and do not approximate those associated with a 
pronounced level of disc disability.  There have been reports 
of decreased sensation in some distributions.  However, 
muscle tone and bulk, motor responses, other sensory 
responses, and reflexes have been essentially normal and do 
not approximate a pronounced level of disc impairment.  The 
medical reports provide a preponderance of evidence, which 
establish that the service-connected back disorder does not 
approximate the schedular criteria for the next higher 
evaluation.  38 C.F.R. § 4.7 (2002).  Therefore, the claim 
must be denied.

Looking to the new rating criteria, the current 40 percent 
rating would be appropriate where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  The next 
higher rating, 60 percent, would require incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes are defined for 
the rating criteria as requiring bed rest prescribed by a 
physician and treatment by a physician.  However, none of the 
medical reports show that a physician prescribed the required 
bed rest and treatment by a physician.  Thus, there are no 
incapacitating episodes within the definition of the rating 
criteria.

The new rating criteria also provide that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
will be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes; and 
neurologic disabilities will be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  67 Fed. Reg. 54349 (Aug. 22, 
2002), to be codified at 38 C.F.R. Part 4, Code 5293, Note 
(2).

Looking to the orthopedic codes, the current 40 percent is 
appropriate for a severe limitation of lumbar motion.  This 
is the maximum rating for a limitation of lumbar spine 
motion.  On the January 2002 VA examination, lumbar anterior 
flexion went to 60 degrees, with lateral flexion of 30 
degrees on the left and 10 degrees on the right, and lateral 
rotation was 30 degrees bilaterally.  Motion was limited by 
back pain.  These limitations would normally describe as 
moderate limitation of motion ratable at 20 percent.  In this 
case, the doctor concluded that based on fatigability and 
decreased endurance, the decreased range of motion was 
severe.  This medical opinion is in line with the analysis 
required by the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See 38 C.F.R. §§ 4.40, 4.45 (2002).  Thus, we find that the 
orthopedic deficits include a severe limitation of motion 
ratable at 40 percent.

Turning to the neurologic deficits, we note that the peroneal 
nerve deficits were associated by a physician with an old 
injury rather than with the service-connected back disorder.  
According to Dr. Zhang, neurologic examination revealed 
decreased sensation along the left L4-L5 area, which would 
involve the ilioinguinal nerve.  A mild or moderate 
incomplete paralysis, neuritis or neuralgia of this nerve is 
assigned a non-compensable evaluation.  A 10 percent 
evaluation requires severe or complete paralysis.  38 C.F.R. 
§ 4.124a, Codes 8530, 8630, 8730.  The findings here involve 
only sensation and do not involve motor function or reflexes, 
nor has there been any resultant muscle atrophy or deficits.  
Thus, the neurologic deficits are no more than moderate and 
must be evaluated as non-compensable.  See 38 C.F.R. 
§§ 4.123, 4.124 (2002).  Rating under other nerves has been 
considered but the other candidates are similarly rated.  See 
38 C.F.R. § 4.124a, Codes 8527, 8627, 8727, 8528, 8628, 8728, 
8529, 8629, 8729 (2002).  As the neurologic deficits would 
not result in an additional compensable evaluation, the 
service-connected back disability remains evaluated as 40 
percent disabling.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Nevertheless, the 
medical records provide a preponderance of evidence, which 
establishes that the service-connected back disorder does not 
approximate any applicable criteria, under the rating 
schedule, for a higher evaluation.  38 C.F.R. § 4.7 (2002).

Extraschedular Rating and TDIU  The VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2002).  

In cases where there was evidence that the service-connected 
disability had an impact on the claimant's employability, the 
Court has held that the Board must make the requisite 
findings of fact and provide sufficient reasons or bases on 
the issue of whether referral for extraschedular 
consideration, under 38 C.F.R. § 3.321(b), is indicated.  See 
Kellar v. Brown, 6 Vet. App. 157, 161 (1994); Ardison v. 
Brown, 6 Vet. App. 405, 409 (1994).  In Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001), the Federal Circuit held that 
once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider TDIU.  

In this case, the veteran has argued that she can no longer 
do the standing and lifting required by her previous jobs.  
The statement of the case included the provisions of 
38 C.F.R. § 3.321(b), without discussing them.  A statement 
of the case must contain "A citation to the pertinent laws 
and regulations and a discussion of how such laws and 
regulations affect the agency's decision."  38 U.S.C.A. 
§ 7105(d)(1)(B) (West 1991) (emphasis added).  Subsequently, 
pursuant to a Board Remand, SSA records were obtained.  These 
included the March 2002 decision of an Administrative Law 
Judge to the effect that the service-connected back disorder 
disabled the veteran.  An SSA unemployability determination 
must be considered.  See Brown v. Derwinski, 2 Vet. App. 444, 
448 (1992).  An SSA determination is evidence which must be 
considered.  See Washington v. Derwinski, 1 Vet. App. 459, 
465-66 (1991).  The June 2002 supplemental statement of the 
case (SSOC) noted that SSA records had been received and that 
they "indicate treatment for chronic low back which has 
affected employment."  However, the SSOC did not discuss 
these records in relation to benefits under 38 C.F.R. 
§§ 3.321(b) or 4.16(b) (2002).  The Board finds that since 
the veteran has submitted evidence of a medical disability 
and claimed the highest rating possible, and additionally 
there is evidence of unemployability, the criteria have been 
met to submit this case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment or a TDIU.  


ORDER

A higher evaluation for lumbar bridging with disc disease is 
denied.  

Submission of the claim for an extraschedular evaluation, 
under 38 C.F.R. § 3.321(b) and for a total rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16(b), to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is granted.


REMAND

In view of the foregoing, the issues of entitlement to an 
extraschedular evaluation, under 38 C.F.R. § 3.321(b) and for 
a total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(b) are REMANDED to the 
RO for the following:  

The RO should submit the claims for an 
extraschedular evaluation, under 
38 C.F.R. § 3.321(b) and for a total 
rating for compensation purposes based on 
individual unemployability under 38 
C.F.R. § 4.16(b) to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service.  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  

Thereafter, if the claims remained denied, the case should be 
returned to the Board for completion of appellate review, in 
accordance with the current appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


